IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,775


EX PARTE JAMES HINOJOSA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM NUECES COUNTY



 Per Curiam.


O P I N I O N

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and punishment was assessed at ten years in prison.  No appeal was taken from this
conviction.
	Applicant contends that the terms of his plea bargain have been broken because his plea
included the condition that Applicant would serve his sentence under the Special Alternative
Incarceration Program after he served two six month state jail sentences.  However, after
Applicant completed his state jail sentences, he was not placed in boot camp.  The trial court
has now lost jurisdiction and Applicant's plea must be set aside.  Ex parte Rogers, 629 S.W.2d
741 (Tex. Crim. App. 1982).  The trial court finds that Applicant has been denied the benefit
of his plea bargain agreement.  We agree.
	Habeas corpus relief is granted.  The judgement and sentence in Cause Number 01-CR-3345-A out of the 28th Judicial District Court of Nueces County, is vacated and the cause
remanded to the trial court for the Applicant to answer the charges against him. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division.

DO NOT PUBLISH
DELIVERED: October 8, 2003